DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response, amended claims 1 and 14, and added new claim 22 on 02/20/2021. 
Claims 1, 3-7, 13-19, 21, and 22 are pending. 

Response to Arguments
Applicant's arguments filed on 02/20/2021 have been fully considered and are found persuasive. Applicant’s arguments with respect to Nakazato have been considered have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Binda and Bocchi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Bartoli (PG-PUB 2015/0128525) in view of Binda (PG-PUB 2006/0113716). 
Regarding claim 1, Bartoli teaches a method for producing a capsule from a film of thermoformable material, comprising the following steps: 
a) applying a film of filtering material to a shell containing a cavity to cover an opening of said cavity;
b) locking said film to said shell, wherein the welding locking means comprises one or more heated projections 23 made on a front wall 27 of the first abutting element 21 (Figure 1, item 2, Figure 2, and [0049]-[0051] and Figure 5) and the pushing element 26 of the first abutment enters the cavity 51 so as to ensure that the filtering material of the film does not tear or break or get unduly thinner during the successive stretching or drawing operations necessary to form and obtain a filtering element with desired dimensions and volume [0053], [0094],
c) heating and stretching a portion of said film facing said cavity that is locked to said shell in order to form and obtain a filtering element (Figures 1 and [0046], [0072]), 
comprising a first sub-step of heating the predefined portion of the film so as to obtain an object having a shape and/or dimension which is different from the shape and/or dimension of the capsule (Figure 1, item 3 and Figure 6), 
wherein heating is performed to a thermoforming temperature by means of a heating system; and 
a second sub-step of final formation so as to obtain the capsule from the object (Figure 1, item 4 and Figure 7),


Bartoli does not explicitly teach a separate step of pre-heating the predefined portion of the film to a pre-heating temperature lower than the thermoforming temperature without any forming, by means of a first heating system different from the thermoforming heating system. 

Binda teaches a thermoforming process, comprising passing plastic sheets through a heating path inside an air convection heater [0060] to bring them to a pre-heating temperature lower than the thermoforming temperature in order to reduce the working cycle times [0059].

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Bartoli with a pre-heating step of Binda to heat the film to a preheating temperature lower than a thermoforming temperature to reduce the working cycle times, as taught by Binda. One of ordinary skill in the art would have been motivated to pre-heat the film with a convection heater as taught by Binda. 

	Regarding claim 5, Bartoli in view of Binda teaches the method as applied to claim 1, wherein said step of formation of the capsule by thermoforming the predefined portion of the film comprises the following sub-steps: 
	a first sub-step of partial thermoforming so as to obtain an object having a shape and/or a dimension which is different from the shape and/or dimension, respective, of the capsule; and
	a second sub-step of final formation so as to obtain the capsule from the object (Bartoli, Figure 1, Items 3 and 4 and Figure 3, 4, 6, 7; [0051], [0052], [0072]). 

Regarding claim 13, Bartoli in view of Binda teaches the method as applied to claim 5, wherein said second sub-step of final formation is performed at a temperature  10 to 100°C, causing further deformation and stabilization of the film by cooling (Bartoli, [0071]-[0072]).
While Bartoli does not explicitly teach the second sub-step of final formation is performed without supplying heat, one of ordinary skill would have recognized that the temperature range taught by Bartoli includes temperatures below room temperature of 21°C, and therefore, heat would not be supplied when performing said step 10 to 21°C, a sub-range within the range taught by Bartoli. 

Claim 3, 4, 7, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Bartoli (PG-PUB 2015/0128525) in view of Binda (PG-PUB 2006/0113716), as applied to claim 1, in further view of Masek (US 7,153,530) and Bocchi (US 4,943,406). 
Regarding claim 3, Bartoli in view of Binda teaches the method as applied to claim 1, wherein the thermoforming temperature is between 110 and 140°C (Bartoli, [0063]), and the pre-heating step is performed to a temperature lower than the thermoforming temperature (Binda, [0059]-[0060]). 

Bartoli in view of Binda does not explicitly teach a maximum temperature reached by the predefined portion following said step of heating is in a range from 50% to 100% of the maximum temperature reached by the predefined portion during said step of formation of the capsule by thermoforming. 

Masek teaches a sealed beverage cartridge (Col 1, Ln 12-25), wherein the cartridge comprises a cover made from PET (Col 2, Ln 36-67).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed material of the disposable capsule of Bartoli in view of Binda with the PET material of Masek, a functionally equivalent capsule material. 


It would have been obvious to one of ordinary skill in the art to substitute the undisclosed preheating and thermoforming temperature of Bartoli in view of Binda and Masek with the preheating and thermoforming temperature range taught by Bocchi, a functionally equivalent preheating and thermoforming steps for a PET container. 

Regarding claim 4, Bartoli in view of Binda, Masek, and Bocchi teaches the method as applied to claim 1, wherein the thermoforming temperature is between 175 and 185°C (Bocchi, Col 4, Ln 19-26), and the pre-heating step is performed at a temperature equal to 80 °C  or higher (Bocchi, Col 3, Ln 35-47). 

Regarding claim 7, Bartoli in view of Binda, Masek, and Bocchi teaches the method as applied to claim 3, wherein the film is made of PET (Masek, Col 2, Ln 36-67).  

Regarding claim 18, Bartoli in view of Binda, Masek, and Bocchi teaches the method as applied to claim 3, wherein pre-heating is performed using a convection heater (Binda, [0060]). 

Regarding claim 22, Bartoli in view of Binda, Masek, and Bocchi teaches the method as applied to claim 3, wherein said step of preheating is performed after said step of welding (Bartoli, Figure 1 and [0044]) and step of preheating heats the predefined portion of the film to reach the preheating temperature lower than the thermoforming temperature without any thermoforming (Binda, [0060]), 
wherein the pre-heating temperature is equal to 80 °C or higher (Bocchi, Col 3, Ln 35-47).

. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Bartoli (PG-PUB 2015/0128525) in view of Binda (PG-PUB 2006/0113716), as applied to claim 1, in further view of Rapparini (PG-PUB 2011/0247975).  
	Regarding claim 6, Bartoli in view of Binda teaches the method as applied to claim 1. 
	Bartoli in view of Binda does not explicitly teach the capsule to which the film was welded is a rigid element. 
Rapparini teaches an thermoformed beverage capsule [0001], [0003], comprising a ring for improving the performance of the container to cooperate with a brewing machine by improving a seal that is formed by providing improved support for the container within the machine, and for facilitating the flow of fluid through the brewing material before exiting through the container body [0059]-[0060]. Rapparaini teaches the reinforcement ring is heat sealed or welded to the rim of the capsule [0062]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the capsule of Bartoli in view of Binda by welding a reinforcement ring for improving seal as taught by Rapparaini.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Bartoli (PG-PUB 2015/0128525) in view of Binda (PG-PUB 2006/0113716). 	
Regarding claim 14, Bartoli teaches a method of forming a capsule from a film of thermoformable material comprising the steps of: 
a) applying a film of filtering material to a shell containing a cavity to cover an opening of said cavity;
b) locking said film to said shell, wherein the welding locking means comprises one or more heated projections 23 made on a front wall 27 of the first abutting element 21 (Figure 1, item 2, Figure 2, and [0049]-[0051] and Figure 5) and the pushing element 26 of the first abutment enters the cavity 51 so as to ensure that the filtering material of  does not tear or break or get unduly thinner during the successive stretching or drawing operations necessary to form and obtain a filtering element 65 with desired dimensions and volume [0053], [0094],
c) after said welding step, heating and stretching a portion of said film facing said cavity that is locked to said shell in order to form and obtain a filtering element (Figures 1 and [0046], [0072]), 
comprising a first sub-step of heating the predefined portion of the film so as to obtain an object having a shape and/or dimension which is different from the shape and/or dimension of the capsule (Figure 1, item 3 and Figure 6) to a temperature between 110 degrees Celsius to 140 degrees Celsius, and 
a second sub-step of final formation so as to obtain the capsule from the object wherein the forming temperature is less than the thermoforming temperature (Figure 1, item 4 and Figure 7),
wherein the forming temperature is less than the thermoforming temperature ([0071]-[0072]).

Bartoli does not explicitly teach a separate step of pre-heating the predefined portion of the film to a pre-heating temperature lower than the thermoforming temperature without any forming. 

Binda teaches a thermoforming process, comprising passing plastic sheets through a heating path inside an air convection heater [0060] to bring them to a pre-heating temperature lower than the thermoforming temperature in order to reduce the working cycle times [0059].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Bartoli with a pre-heating step of Binda to heat the film to a preheating temperature lower than a thermoforming temperature to reduce the working cycle times, as taught by Binda. One of ordinary skill in the art would have been motivated to pre-heat the film with a convection heater as taught by Binda.
Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Bartoli (PG-PUB 2015/0128525) in view of Binda (PG-PUB 2006/0113716), as applied to claim 14, in further view of Masek (US 7,153,530) and Bocchi (US 4,943,406). 
Regarding claim 15, Bartoli in view of Binda teaches the method as applied to claim 14, wherein the pre-heating step is performed to a temperature lower than the thermoforming temperature (Binda, [0059]-[0060]). 

Bartoli in view of Binda does not explicitly teach the pre-heating temperature is greater than one-half of the thermoforming temperature.  

Masek teaches a sealed beverage cartridge (Col 1, Ln 12-25), wherein the cartridge comprises a cover made from PET (Col 2, Ln 36-67).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed material of the disposable capsule of Bartoli in view of Binda with the PET material of Masek, a functionally equivalent capsule material. 

Bocchi teaches a method of production of a PET container, comprising steps of preheating and heated thermoforming (Claim 1). Bocchi teaches preheating to a temperature between 80°C and 130°C (Col 3, Ln 35-47) and the thermoforming temperature is between 175 and 185°C (Col 4, Ln 19-26), wherein the preheating temperature is greater than one-half of the thermoforming temperature. 
It would have been obvious to one of ordinary skill in the art to substitute the undisclosed preheating and thermoforming temperature of Bartoli in view of Binda and Masek with the preheating and thermoforming temperature range taught by Bocchi, a functionally equivalent preheating and thermoforming steps for a PET container.  


. 

Allowable Subject Matter
Claim 19 and 21 are allowed. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Bartoli teaches a method of forming a capsule from a film of thermoformable material comprising the steps of: 
a) applying a film of filtering material to a shell containing a cavity to cover an opening of said cavity;
b) locking said film to said shell, wherein the welding locking means comprises one or more heated projections 23 made on a front wall 27 of the first abutting element 21 (Figure 1, item 2, Figure 2, and [0049]-[0051] and Figure 5) and the pushing element 26 of the first abutment enters the cavity 51 so as to ensure that the filtering material of the film 110 does not tear or break or get unduly thinner during the successive stretching or drawing operations necessary to form and obtain a filtering element 65 with desired dimensions and volume [0053], [0094],
c) heating and stretching a portion of said film facing said cavity that is locked to said shell in order to form and obtain a filtering element (Figures 1 and [0046], [0072]), 
comprising a first sub-step of heating the predefined portion of the film so as to obtain an object having a shape and/or dimension which is different from the shape and/or dimension of the capsule (Figure 1, item 3 and Figure 6) to a temperature between 110 degrees Celsius to 140 degrees Celsius, and 
a second sub-step of final formation so as to obtain the capsule from the object wherein the forming temperature is less than the thermoforming temperature (Figure 1, item 4 and Figure 7),


Binda teaches a thermoforming process, comprising passing plastic sheets through a heating path inside an air convection heater [0060] to bring them to a pre-heating temperature lower than the thermoforming temperature in order to reduce the working cycle times [0059].

Masek teaches a sealed beverage cartridge (Col 1, Ln 12-25), wherein the cartridge comprises a cover made from PET (Col 2, Ln 36-67).  

Bocchi teaches a method of production of a PET container, comprising steps of preheating and heated thermoforming (Claim 1). Bocchi teaches preheating to a temperature between 80°C and 130°C (Col 3, Ln 35-47) and the thermoforming temperature is between 175 and 185°C (Col 4, Ln 19-26). 
 
The modification of Bartoli in view of Binda, Masek and Bocchi to include a separate step of pre-heating the predefined portion of the film to a pre-heating temperature lower than the thermoforming temperature without any forming, wherein the pre-heating is performed at a preheating temperature lower than the thermoforming temperature ranging from about 50 degrees Celsius to 80 degrees Celsius, wherein hot thermoforming is performed at a thermoforming temperature ranging from 100 degrees Celsius to 190 degrees Celsius and a final step of thermoforming the film to a final shape by cold forming without supplying heat would not have been obvious to one ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742